DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed on 03/11/2021 Applicant amended claim 4 and cancelled claims 1-3 and 7. Claims 4-6 are pending and are currently examined.


Withdrawn claim rejection
Claim Rejections - 35 USC § 102/103
The rejection of claims 1-7 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Baldwin et al. is withdrawn in view of the amendments to the claims and persuasive arguments of Applicant. 

Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention for reasons of record.
To reiterate, the specification discloses specific monoclonal antibodies by name only (mouse anti-human zB7r1 318.4.1.1 (E9310), 318.28.2.1 (E9296), 318.39.1.1 (E9311), 318.59.3.1 (E9400)), without any structural specification and no deposit under Budapest treaty is present. None of these antibodies were used to treat any condition and their agonistic or antagonistic properties are not disclosed.  However, the claims broadly encompass methods of treating autoimmune diseases by using any antibody or antibody fragment that binds zB7R1 and has agonistic properties. The present claims attempt to claim a genus of methods that use every agonist antibody that binds zB7R1, wherein the instant specification does not describe any representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary monoclonal antibody with no structure and no disclosure of agonistic or antagonistic properties as well without any actual data that shows their use for treating anything. Moreover, Applicant claims, without any working examples, the use of this genus of was planned, let alone performed.
The instant disclosure, including the claims, fail to disclose a representative number of species falling within the scope of the genus claimed (method of treating autoimmune diseases). Here, the claims are directed to a genus of methods of treatment with antigen-binding immunoglobulin molecules are defined by their desired binding to an antigen and function of such binding. 
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claims 4-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The need for a biological deposit was iterated in the previous Office action and was not fulfilled by Applicant.
On page 4 of the remarks Applicant argues that: “Because no specific antibodies are required to practice the invention, there is no lack of enablement for failure to deposit the antibodies referenced in the specification.”
The arguments were carefully considered but not found persuasive because, according to the claims, it is apparent that the monoclonal antibodies zB7r1 318.4.1.1 (E9310), 318.28.2.1, (E9296), 318.39.1.1 (E9311), 318.59.3.1 (E9400)183 are required 


 Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647